DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species (a2) fig. 3, species (b3) fig. 6, claims 1-20, in the reply filed on 6/21/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., US Publication No. 2015/0016078 A1.

Yang anticipates:
13. A fan-out type semiconductor package comprising (see fig. 1): 
	a frame (104) including a cavity (e.g. cavity occupied by 106) and a middle redistribution layer (RDL) structure (e.g. “interposer”) configured to at least partially surround the cavity; 
	a semiconductor chip (106) arranged in the cavity; 
	a lower RDL structure (103) arranged on the frame and electrically connected with the semiconductor chip and the middle RDL structure; 
	an upper RDL structure (102) arranged on the frame and electrically connected with the middle RDL structure; and 
	a shielding pattern (111/112/113, para. [0033]) configured to cover at least one surface of the semiconductor chip to shield the semiconductor chip from an electromagnetic interference (EMI).  See Yang at para. [0001] – [0050], figs. 1-8.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajioka et al., US Publication No. 2004/0264156 A1.

Ajioka anticipates:
13. A fan-out type semiconductor package comprising (see fig. 1): 
	a frame (14a/14b) including a cavity (16) and a middle redistribution layer (RDL) structure (14a/14b) configured to at least partially surround the cavity; 
	a semiconductor chip (17) arranged in the cavity; 
	a lower RDL structure (11a) arranged on the frame and electrically connected with the semiconductor chip and the middle RDL structure; 
	an upper RDL structure (11b) arranged on the frame and electrically connected with the middle RDL structure; and 
	a shielding pattern (13/15) configured to cover at least one surface of the semiconductor chip to shield the semiconductor chip from an electromagnetic interference (EMI).  See Ajioka at para. [0001] – [0052], figs. 1-3.
	

	Claim(s) 7, 9-11, 13-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US Publication No. 2018/0138029 A1.

	Kim anticipates:
7. A fan-out type semiconductor package comprising (see fig. 9; also see fig. 12): 
	a frame (111a-b/116/117) including a cavity (e.g. cavity occupied by 121) and a middle redistribution layer (RDL) structure (116/117) configured to at least partially surround the cavity; 
	a semiconductor chip (120) arranged in the cavity; 
	a lower RDL structure (150/141-147) arranged on the frame and electrically connected with the semiconductor chip and the middle RDL structure; 
	an upper RDL structure (130/135) arranged on the frame and electrically connected with the middle RDL structure; 
	a first shielding pattern (135) arranged in the upper RDL structure (130/135) to shield a first portion of the semiconductor chip from an electromagnetic interference (EMI); 
	a second shielding pattern (147) arranged in the lower RDL structure (150/141-147) to shield a second portion of the semiconductor chip from the EMI; and 
	a third shielding pattern (117) arranged in the middle RDL structure (116/117) to shield a third portion of the semiconductor chip from the EMI.  See Kim at para. [0001] – [0105], figs. 1-14.

	Regarding claim 7:
	Kim refers to element (135) as a blocking structure, rather than a redistribution layer (RDL).  However, under broadest reasonable interpretation, element (135) can be interpreted to a redistribution layer because it comprises a via (133) and metal layer (132).  See MPEP § 2131:
	“The identical invention must be shown in as complete detail as is contained in the ... claim.” Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

9. The fan-out type semiconductor package of claim 7, wherein the third shielding pattern (117 in fig. 9; also corresponding 115b in fig. 10B) has a trench via shape, a stitch via shape, a cylindrical shape or a cuboid shape.

10. The fan-out type semiconductor package of claim 7, wherein the middle RDL structure (116/117) comprises: 
	an insulation substrate (111a/111b) having the cavity (e.g. cavity occupied by 121), wherein the cavity is formed in a central portion of the insulation substrate; and 
	a middle RDL (e.g. inner vias 112) arranged in the insulation substrate, 
	wherein the third shielding pattern (e.g. outer vias 114/115) is arranged in the insulation substrate to at least partially surround the middle RDL, fig. 9.

11. The fan-out type semiconductor package of claim 7, wherein the lower RDL structure (150/141-147) comprises: 
	a plurality of stacked lower insulation layers (150); and 
	a lower RDL (146/147) arranged between the lower insulation layers, 
	wherein the second shielding pattern (147) is arranged in at least one of the lower insulation layers, fig. 9.

Regarding claims 13-14:
	Kim teaches the limitation as applied to claim 7 above.

Regarding claim 17:
	Kim teaches the limitation as applied to claim 9 above.

Regarding claim 18:
	Kim teaches the limitation as applied to claim 10 above.

Regarding claim 19:
	Kim teaches the limitation as applied to claim 11 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 7 and 13 above, in view of Liu et al., US Patent No. 9,377,073 (from the IDS).

Regarding claim 8:
	Kim teaches all the limitations of claim 7 above, and further teaches the second shielding pattern (147 comprising 145) has a cuboid shape in fig. 11A.
	Kim is silent the first shielding pattern has a cuboid shape. 
	However, it would have been obvious to one of ordinary skill in the art to form the first shielding pattern to have a cuboid shape in view of the cuboid geometry of the semiconductor package shown in figs. 10-11.
	Furthermore, in an analogous art, Liu teaches a first shielding pattern (56 in figs. 15-16) has a cuboid shape in fig. 10A.  See Liu at col 3, ln 65–67, col 4, ln 1–10. 

Regarding claim 16:
	Kim and Liu teach the limitation as applied to claim 8 above.
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Liu because (i)  a cuboid shape enables the first shielding pattern to correspond to the shape of the chip/semiconductor package; and (ii)  MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients indicates a change in shape is considered within the skill level of one of ordinary skill in the art.


Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 7 and 13 above, in view of Yang et al., US Publication No. 2015/0016078 A1.

Regarding claim 12:
Kim teaches all the limitations of claim 7 above, but does not expressly teach 
	wherein the upper RDL structure comprises: 
	a plurality of stacked upper insulation layers; and 
	an upper RDL arranged between the upper insulation layers, 
	wherein the first shielding pattern is arranged in at least one of the upper insulation layers.

	In an analogous art, Yang teaches:
	(see fig. 1) wherein the upper RDL structure (102) comprises:
	a plurality of stacked upper insulation layers (e.g. of 107); and 
	an upper RDL (e.g. via and trace directly above via) arranged between the upper insulation layers, 
	wherein the first shielding pattern (112) is arranged in at least one of the upper insulation layers.  See Yang at para. [0028] – [0033].

	Regarding claim 20:
	Kim and Yang teach the limitation as applied to claim 12 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Yang because the plurality of insulation layers enables forming  components (105) that can couple to an antenna (107) to transmit and RF signal to the chip (106).  See Yang at para. [0028].
	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 13 above, in view of Liu et al., US Patent No. 9,377,073 (from the IDS) and Kang et al., US Publication No. 2018/0269186 A1.
	
	Regarding claim 15:
	Kim teaches all the limitations of claim 13 above, but is silent wherein the upper shielding pattern and the lower shielding pattern have a thickness of no less than about 5 μm, and the side shielding pattern has a width of no less than about 5 μm.
	In an analogous art, Liu teaches an upper shielding pattern (56 in figs. 15-16) have a thickness of 1-20 μm at col 2, ln 1–12.  (Note layer 22 is patterned in figs. 8-9 and forms layer 56.)
	Kim teaches the side shielding pattern (117) and the lower shielding (147)  are vias.
In an analogous art, Kang, in fig. 3, teaches vias (234 corresponding to side shielding pattern in Kim) in a middle RDL have a width of 70-100 μm.  Kang further teaches vias (214d corresponding to lower shielding pattern in Kim) in a lower RDL have a thickness of 10 μm.  See Kang at para. [0032], [0042].
Liu and Kang disclose a thickness and width that overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Liu because a thickness of 1-20 μm is an art recognized suitable thickness for an upper shielding pattern.  “It is appreciated, however, that the values recited throughout the description are merely examples, and may be changed to different values.”  (e.g. Liu at col 2, ln 1–12).  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Kang because a width of 70-100 μm  and a thickness of 10 μm is an art recognized width for a side via/shielding pattern and an art recognized  thickness for a lower via/shielding pattern, respectively.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of and further in view of Liu et al., US Patent No. 9,377,073 (from the IDS) and Kang et al., US Publication No. 2018/0269186 A1.

Regarding claim 1:
Kim, Liu and Kang teach the limitations of claim 1 as applied to claims 7, 13 and 15 above.
	
Regarding claim 2:
	Kim, Liu and Kang teach the limitations as applied to claims 8 and 9 above.
 
Regarding claim 3:
Kim further teaches the upper shielding pattern (130/135), the lower shielding pattern (150/141-147) and the side shielding pattern (135) are electrically connected with each other because the form a continuous conductive path in fig. 9.  See Kim a para. [0006], [0065], [0067], [0070], [0075], [0088].

Regarding claim 4:
Kim teaches the limitations as applied to claim 10 above.

Regarding claim 5:
Kim teaches the limitations as applied to claim 11 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Liu because (i) a thickness of 1-20 μm is an art recognized suitable thickness for an upper shielding pattern.  “It is appreciated, however, that the values recited throughout the description are merely examples, and may be changed to different values.”  (e.g. Liu at col 2, ln 1–12).  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose; and (ii)  a cuboid shape enables the first shielding pattern to correspond to the shape of the chip/semiconductor package.  See also MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients indicates a change in shape is considered within the skill level of one of ordinary skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Kang because a width of 70-100 μm  and a thickness of 10 μm is an art recognized width for a side via/shielding pattern and an art recognized  thickness for a lower via/shielding pattern, respectively.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu and Kang, as applied to claim 1 above, in view of Yang et al., US Publication No. 2015/0016078 A1.

Regarding claim 6:
Kim, Liu and Kang teach all the limitations of claim 1 above, but do not expressly teach 
	wherein the upper RDL structure comprises: 
	a plurality of stacked upper insulation layers; and 
	an upper RDL arranged between the upper insulation layers, 
	wherein the first shielding pattern is arranged in at least one of the upper insulation layers.

	Yang teaches the limitation as applied to claim 12 above.
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Yang because the plurality of insulation layers enables forming  components (105) that can couple to an antenna (107) to transmit and RF signal to the chip (106).  See Yang at para. [0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 September 2022